                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JONATHAN VIDLAK,

                 Plaintiff,

         v.                                              Case No. 17-cv-160-JPG-GCS

 JUSTIN COX,

                 Defendant.

                                          JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Justin Cox and against plaintiff Jonathan Vidlak; and that this case is dismissed with

prejudice.

DATED: April 4, 2019

                                             MARGARET M. ROBERTIE, Clerk of Court
                                             s/ Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
